 



EXHIBIT 10.5
REGISTRATION RIGHTS AGREEMENT
     THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered
into on February 1, 2006, by and among Petrohawk Energy Corporation (the
“Company”), on the one hand, and Lehman Brothers Inc. (“Lehman”) and Friedman,
Billings, Ramsey & Co., Inc. (“FBR” and, together with Lehman, the “Agents”) for
the benefit of the Holders (as hereinafter defined), on the other hand.
W I T N E S S E T H :
     WHEREAS, the Company and the Agents entered into the Placement Agreement
dated as of January 25, 2006 (the “Placement Agreement”), in connection with
which on February 1, 2006, the Company sold 13,000,000 newly issued shares (the
“Shares”) of the Company’s common stock, par value $0.001 (the “Common Stock”),
with the Agents acting as placement agents;
     WHEREAS, to induce the Agents to enter into the Placement Agreement, the
Company has agreed to provide the registration rights provided for in this
Agreement for the holders of Registrable Shares (as defined below); and
     WHEREAS, the execution of this Agreement is a condition to the closing of
the transactions contemplated by the Placement Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
of the parties hereto, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:
     “Additional Payments” is defined in Section 7(a).
     “Additional Shares” means shares or other securities issued in respect of
the Shares by reason of or in connection with any stock dividend, stock
distribution, stock split or similar issuance.
     “Agreement” is defined in the introductory paragraph of this Agreement.
     “Affiliate” means, as to any specified Person, (i) any Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the specified Person, (ii) any
executive officer, director, trustee or general partner of the specified Person
and (iii) any legal entity for which the specified Person acts as an executive
officer, director, trustee or general partner. For purposes of this definition,
“control” (including the correlative meanings of the terms “controlled by” and
“under common control with”), as used with respect to any Person, shall mean the
possession, directly, or indirectly through one or more intermediaries, of the
power to direct or cause the direction of the management and policies of such
Person, whether by contract, through the ownership of voting securities,
partnership interests or other equity interests or otherwise.

1



--------------------------------------------------------------------------------



 



     “Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday
that is not a day on which banking institutions in New York, New York are
authorized or obligated by applicable law, regulation or executive order to
close.
     “Closing Date” means the Closing Date as defined in the Placement
Agreement.
     “Commission” means the Securities and Exchange Commission.
     “Common Stock” is defined in the first recital clause of this Agreement.
     “Company” is defined in the introductory paragraph of this Agreement, and
any successor thereto.
     “Controlling Person” is defined in Section 6(a).
     “End of Suspension Notice” is defined in Section 5(b).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the Commission pursuant thereto.
     “FBR” as defined in the introductory paragraph of this Agreement, and any
successor thereto.
     “Holder” means each record owner of any Registrable Shares from time to
time.
     “Indemnified Party” is defined in Section 6(c).
     “Indemnifying Party” is defined in Section 6(c).
     “Lehman” as defined in the introductory paragraph of this Agreement, and
any successor thereto.
     “Liabilities” is defined in Section 6(a).
     “Mandatory Registration Statement” means the Mandatory Shelf Registration
Statement or any Subsequent Shelf Registration Statement.
     “Mandatory Shelf Registration Statement” is defined in Section 2(a).
     “NASD” means the National Association of Securities Dealers, Inc.
     “Person” means an individual, limited liability company, partnership,
corporation, trust, unincorporated organization, government or agency or
political subdivision thereof, or any other legal entity.

2



--------------------------------------------------------------------------------



 



     “Piggyback Registration Statement” is defined in Section 2(b).
     “Placement Agreement” is defined in the first recital clause of this
Agreement.
     “Prospectus” means the prospectus included in any Registration Statement,
including any preliminary prospectus, and all other amendments and supplements
to any such prospectus, including post-effective amendments, and all material
incorporated by reference or deemed to be incorporated by reference, if any, in
such prospectus.
     “Purchaser Indemnitee” is defined in Section 6(a).
     “Registrable Shares” means the Shares and any Additional Shares in respect
thereof, upon original issuance thereof, and at all times subsequent thereto,
including upon the transfer thereof by the original holder or any subsequent
holder, until, in the case of any such Shares or Additional Shares, as
applicable, the earliest to occur of:
     (i) the date on which they have been sold pursuant to a Registration
Statement or sold pursuant to Rule 144;
     (ii) the date on which they are saleable, in the opinion of counsel to the
Company, without registration under the Securities Act pursuant to Rule 144(k);
     (iii) the date on which they are saleable, without restriction, pursuant to
an available exemption from registration under the Securities Act; or
     (iv) the date on which they are sold to the Company or its subsidiaries.
     “Registration Default” is defined in Section 7(a).
     “Registration Expenses” means any and all expenses incident to the
performance of or compliance with this Agreement, including: (i) all Commission,
securities exchange, NASD registration, listing, inclusion and filing fees,
(ii) all fees and expenses incurred in connection with compliance with
international, federal or state securities or blue sky laws (including any
registration, listing and filing fees and reasonable fees and disbursements of
counsel in connection with blue sky qualification of any of the Registrable
Shares and the preparation of a blue sky memorandum and compliance with the
rules of the NASD), (iii) all expenses of any Persons in preparing or assisting
in preparing, word processing, duplicating, printing, delivering and
distributing any Registration Statement, any Prospectus, any amendments or
supplements thereto, any underwriting agreements, securities sales agreements,
certificates and any other documents relating to the performance under and
compliance with this Agreement, (iv) all fees and expenses incurred in
connection with the listing or inclusion of any of the Registrable Shares on the
NASDAQ Stock Market pursuant to Section 4(n) of this Agreement, (v) the fees and
disbursements of counsel for the Company and of the independent public
accountants of the Company (including the expenses of any special audit and
“cold comfort” letters required by or incident to such performance), and
(vi) any fees and disbursements customarily paid in issues and sales of
securities (including the fees and expenses of any experts retained by the
Company

3



--------------------------------------------------------------------------------



 



in connection with any Registration Statement), provided, however, that
Registration Expenses shall exclude brokers’ or underwriters’ discounts and
commissions and transfer taxes, if any, relating to the sale or disposition of
Registrable Shares by a Holder and the fees and disbursements of any counsel to
the Holders other than as provided for in clause (v) above.
     “Registration Statement” means any Mandatory Registration Statement or
Piggyback Registration Statement.
     “Rule 144”, “Rule 158”, “Rule 415”, or “Rule 424”, respectively, means such
specified rule promulgated by the Commission pursuant to the Securities Act, as
such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the Commission thereunder.
     “Shares” is defined in the first recital clause of this Agreement.
     “Subsequent Shelf Registration Statement” is defined in Section 2(c).
     “Suspension Event” is defined in Section 5(b).
     “Suspension Notice” is defined in Section 5(b).
     “Underwritten Offering” means a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.
2. Registration Rights.
     (a) Mandatory Shelf Registration. As set forth in Section 4, the Company
will file and cause to be effective with the Commission as soon as reasonably
practicable, but in any event no later than 75 days after the Closing Date, a
shelf registration statement on Form S-3 or such other form under the Securities
Act then available to the Company providing for the resale pursuant to Rule 415
from time to time by the Holders of any and all Registrable Shares (including
any Additional Shares that are issued before the effectiveness of such shelf
registration statement) (including the Prospectus, amendments and supplements to
such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto and all material incorporated by reference or
deemed to be incorporated by reference, if any, in such registration statement,
the “Mandatory Shelf Registration Statement”).
               (i) Effectiveness and Scope. The Company shall use its
commercially reasonable efforts to cause any Mandatory Registration Statement to
be declared effective by the Commission as soon as reasonably practicable
following such filing, and to remain effective until the earlier of (A) the
second anniversary of the effective date of the initial Mandatory Shelf
Registration Statement (subject to extension pursuant to Section 5(c)) (provided
that in such case each Holder shall have received a certificate with all
restrictive legends removed as a result of the applicable Registrable Shares
being freely transferable under Rule 144(k)), and (B) the date

4



--------------------------------------------------------------------------------



 



on which all Shares and any Additional Shares in respect thereof cease to be
Registrable Shares. Any Mandatory Shelf Registration Statement shall provide for
the resale from time to time, and pursuant to any method or combination of
methods legally available (including, without limitation, an Underwritten
Offering, a direct sale to purchasers, a sale through brokers or agents, or a
sale over the internet) by the Holders of any and all Registrable Shares.
               (ii) Underwriting. If any Holder proposes to conduct an
Underwritten Offering under a Mandatory Shelf Registration Statement, such
Holder shall advise the Company and all other Holders of the managing
underwriters for such proposed Underwritten Offering, such managing underwriters
to be subject to the approval of the Company, not to be unreasonably withheld.
In such event, the Company shall enter into an underwriting agreement in
customary form with the managing underwriters, which shall include, among other
provisions, indemnities to the effect and to the extent provided in Section 6,
and shall take all such other reasonable actions as are requested by the
managing underwriter to expedite or facilitate the registration and disposition
of the Registrable Shares included in such Underwritten Offering; provided,
however, that the Company shall be required to cause appropriate officers of the
Company or its Affiliates to participate in a “road show” or similar marketing
effort being conducted by such underwriter with respect to such Underwritten
Offering only if the Holders reasonably anticipate gross proceeds from such
Underwritten Offering of at least $20 million. All Holders proposing to
distribute their Registrable Shares through such Underwritten Offering shall
enter into an underwriting agreement in customary form with the managing
underwriters selected for such underwriting and complete and execute any
questionnaires, powers of attorney, indemnities, securities escrow agreements
and other documents reasonably required under the terms of such underwriting,
and furnish to the Company such information in writing as the Company may
reasonably request for inclusion in the Registration Statement; provided,
however, that no Holder shall be required to make any representations or
warranties to or agreements with the Company or the underwriters other than
representations, warranties or agreements as are customary and reasonably
requested by the underwriters. Notwithstanding any other provision of this
Agreement, if the managing underwriters determine in good faith that marketing
factors require a limitation on the number of shares to be included in such
Underwritten Offering, then the managing underwriters may exclude shares
(including Registrable Shares) from the Underwritten Offering, and any shares
included in the Underwritten Offering shall be allocated to each of the Holders
requesting inclusion of their Registrable Shares in such Underwritten Offering
on a pro rata basis based on the total number of Registrable Shares then held by
each such Holder which is requesting inclusion.
               (iii) Selling Stockholder Questionnaires. Each Holder wishing to
sell Registrable Shares under a Mandatory Shelf Registration Statement and
related Prospectus must deliver a written notice, substantially in form and
substance of Annex A (a “Notice and Questionnaire”), to the Company. The Company
shall mail the Notice and Questionnaire to the Holders no later than the date of
initial filing of the Mandatory Shelf Registration Statement with the
Commission. No Holder shall be entitled to be named as a selling securityholder
in the Mandatory Shelf Registration Statement as of the initial effective date
of the Mandatory Shelf Registration Statement, and no Holder may use the
Prospectus forming a part thereof for resales of Registrable Shares at any time,
unless such Holder has returned a completed and signed Notice and Questionnaire
to the Company by the deadline for response set forth therein; provided,
however, Holders shall have at least 20 calendar days from the date on which the

5



--------------------------------------------------------------------------------



 



Notice and Questionnaire is first mailed to such Holders to return a completed
and signed Notice and Questionnaire to the Company. Notwithstanding the
foregoing, (x) upon the request of any Holder that did not return a Notice and
Questionnaire on a timely basis or did not receive a Notice and Questionnaire
because it was a subsequent transferee of Registrable Shares after the Company
mailed the Notice and Questionnaire, the Company shall distribute a Notice and
Questionnaire to such Holder at the address set forth in the request and
(y) upon receipt of a properly completed Notice and Questionnaire from such
Holder, the Company shall use all commercially reasonable efforts to name such
Holder as a selling securityholder in the Mandatory Shelf Registration Statement
by means of a pre-effective amendment, by means of a post-effective amendment
or, if permitted by the Commission, by means of a Prospectus supplement to the
Mandatory Shelf Registration Statement; provided, however, that the Company will
have no obligation to add Holders to the Shelf Mandatory Registration Statement
as selling securityholders more frequently that one time per every 30 calendar
days.
     (b) Piggyback Registration. If, after the date hereof, the Company proposes
to file a registration statement under the Securities Act providing for an
Underwritten Offering offering of the Company’s securities (including the
Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto
and all material incorporated by reference or deemed to be incorporated by
reference, if any, in such registration statement for an Underwritten Offering,
the “Piggyback Registration Statement”), the Company will notify each Holder of
the proposed filing and afford each Holder an opportunity to include in such
Piggyback Registration Statement all or any part of the Registrable Shares then
held by such Holder. Each Holder desiring to include in any such Piggyback
Registration Statement all or part of the Registrable Shares held by such Holder
shall, within ten days after delivery of the above-described notice by the
Company, so notify the Company in writing, and in such notice shall inform the
Company of the number of Registrable Shares such Holder wishes to include in
such Piggyback Registration Statement and provide, as a condition to such
inclusion, such information regarding itself, the Registrable Shares held by it
and the intended method of disposition of such securities as is required
pursuant to Regulation S-K promulgated under the Securities Act to effect the
registration of the Registrable Shares. Any election by any Holder to include
any Registrable Shares in such Piggyback Registration Statement will not affect
the inclusion of such Registrable Shares in the Mandatory Shelf Registration
Statement until such Registrable Shares have been sold under the Piggyback
Registration Statement; provided, however, that at such time, the Company may
remove from the Mandatory Shelf Registration Statement the Registrable Shares
sold under the Piggyback Registration Statement.
               (i) Right to Terminate Piggyback Registration. At any time, the
Company may terminate or withdraw any Piggyback Registration Statement referred
to in this Section 2(b), and without any obligation to any such Holder whether
or not any Holder has elected to include Registrable Shares in such
registration. The Company may suspend the effectiveness and use of any Piggyback
Registration Statement at any time for an unlimited amount of time whether or
not any Holder has elected to include Registrable Shares in such registration.
               (ii) Underwriting. The Company shall advise the Holders of the
managing underwriters for any Underwritten Offering proposed under the Piggyback
Registration Statement. The right of any such Holder’s Registrable Shares to be
included in any Piggyback

6



--------------------------------------------------------------------------------



 



Registration Statement pursuant to this Section 2(b) shall be conditioned upon
such Holder’s participation in such Underwritten Offering and the inclusion of
such Holder’s Registrable Shares in the Underwritten Offering to the extent
provided herein. All Holders proposing to distribute their Registrable Shares
through such Underwritten Offering shall enter into an underwriting agreement in
customary form with the managing underwriters selected for such underwriting and
complete and execute any questionnaires, powers of attorney, indemnities,
securities escrow agreements and other documents reasonably required under the
terms of such underwriting, and furnish to the Company such information in
writing as the Company may reasonably request for inclusion in the Registration
Statement; provided, however, that no Holder shall be required to make any
representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements as are
customary and reasonably requested by the underwriters. Notwithstanding any
other provision of this Agreement, if the managing underwriters determine in
good faith that marketing factors require a limitation on the number of shares
to be included, then the managing underwriters may exclude shares (including
Registrable Shares) from the Piggyback Registration Statement and the
Underwritten Offering, and any Shares included in the Piggyback Registration
Statement and the Underwritten Offering shall be allocated, first, to (a) the
Company if the Underwritten Offering involves a primary offering of the
Company’s securities or (b) to the holder demanding registration if the
Underwritten Offering is on behalf of a selling securityholder, and second, to
each of the Holders (and the Company if a selling security holder is causing
such registration under (b) above) requesting inclusion of their Registrable
Shares in such Piggyback Registration Statement on a pro rata basis based on the
total number of Registrable Shares then held by each such Holder (or proposed to
be included in the case of the Company) which is requesting inclusion. If any
Holder disapproves of the terms of any Underwritten Offering, such Holder may
elect to withdraw therefrom by written notice to the Company and the
underwriter, delivered at least 10 Business Days prior to the effective date of
the Piggyback Registration Statement. Any Registrable Shares excluded or
withdrawn from such Underwritten Offering shall be excluded and withdrawn from
the Piggyback Registration Statement.
               (iii) Hold-Back Agreement. By electing to include Registrable
Shares in the Piggyback Registration Statement, if any, the Holder shall be
deemed to have agreed not to effect any sale or distribution of securities of
the Company of the same or similar class or classes of the securities included
in the Registration Statement or any securities convertible into or exchangeable
or exercisable for such securities, including a sale pursuant to Rule 144,
during such periods as reasonably requested (but in no event for longer than
45 days following the effective date of the Piggyback Registration Statement,
provided each executive officer and director of the Company that holds shares of
Common Stock or securities convertible into or exchangeable or exercisable for
shares of Common Stock are subject to the same restriction for the entire time
period required of the Holders hereunder) by the representatives of the
underwriters, if an Underwritten Offering.
               (iv) Mandatory Shelf Registration not Impacted by Piggyback
Registration Statement. The Company’s obligation to file any Mandatory Shelf
Registration Statement shall not be affected by the filing or effectiveness of
the Piggyback Registration Statement.
     (c) Subsequent Shelf Registration for Additional Shares Issued after
Effectiveness of the Mandatory Shelf Registration Statement. If any Additional
Shares are issued or distributed

7



--------------------------------------------------------------------------------



 



to Holders after the effectiveness of the Mandatory Shelf Registration
Statement, or such Additional Shares were otherwise not included in a prior
Registration Statement, then the Company shall as soon as practicable file an
additional shelf registration statement (including the Prospectus, amendments
and supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto and all material incorporated by
reference or deemed to be incorporated by reference, if any, in such
registration statement, a “Subsequent Shelf Registration Statement”) covering
such Additional Shares on behalf of the Holders thereof in the same manner, and
subject to the same provisions in this Agreement as the Mandatory Shelf
Registration Statement.
     (d) Expenses. The Company shall pay all Registration Expenses in connection
with the registration of the Registrable Shares under this Agreement. Each
Holder participating in a registration under this Section 2 shall bear such
Holder’s proportionate share (based on the total number of Registrable Shares
sold in such registration) of all discounts and commissions payable to
underwriters or brokers and all transfer taxes in connection with a registration
of Registrable Shares pursuant to this Agreement and any other expense of the
Holders not specifically allocated to the Company under this Agreement relating
to the sale or disposition of such Holder’s Registrable Shares under any
Registration Statement.
3. Rule 144 Reporting.
     With a view to making available the benefits of certain rules and
regulations of the Commission that may permit the sale of the Registrable Shares
to the public without registration, the Company agrees to, so long as any Holder
owns any Registrable Shares:
     (a) make and keep public information available, as those terms are
understood and defined in Rule 144(c) under the Securities Act;
     (b) use its commercially reasonable efforts to file with the Commission in
a timely manner all reports and other documents required to be filed by the
Company under the Securities Act and the Exchange Act; and
     (c) furnish to any Holder promptly upon request a written statement by the
Company as to its compliance in all material respects with the reporting
requirements of Rule 144 and of the Exchange Act, a copy of the most recent
annual or quarterly report of the Company, and such other reports and documents
of the Company, and take such reasonable further actions consistent with this
Section 3, as a Holder may reasonably request in availing itself of any rule or
regulation of the Commission allowing a Holder to sell any such Registrable
Shares without registration.
4. Registration Procedures.
     In connection with the obligations of the Company with respect to any
registration pursuant to this Agreement, the Company shall:
     (a) prepare and file with the Commission, as specified in this Agreement,
each Registration Statement, which Registration Statement shall comply as to
form in all material respects with the requirements of the applicable form and
include all financial statements required by the Commission to be filed
therewith, and use its commercially reasonable efforts to

8



--------------------------------------------------------------------------------



 



cause any Mandatory Registration Statement to become and remain effective as set
forth in Section 2(a)(i) hereof; provided, however, that the Company shall not
be required to cause any Piggyback Registration Statement to become or remain
effective;
     (b) subject to Section 4(i), (i) prepare and file with the Commission such
amendments and post-effective amendments to each such Registration Statement as
may be necessary to keep such Registration Statement effective for the period
described in Section 4(a), (ii) cause each Prospectus contained therein to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 or any similar rule that may be adopted under the
Securities Act, and (iii) comply in all material respects with the provisions of
the Securities Act with respect to the disposition of all securities covered by
each Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the selling Holders thereof;
     (c) furnish to the Holders, without charge, a copy of each Prospectus,
including each preliminary Prospectus, and any amendment or supplement thereto
and such other documents as such Holder may reasonably request;
     (d) use its commercially reasonable efforts to register or qualify, or
obtain exemption from registration or qualification for, all Registrable Shares
by the time the applicable Registration Statement is declared effective by the
Commission under all applicable state securities or “blue sky” laws of such
domestic jurisdictions as either Agent or any Holder covered by a Registration
Statement shall reasonably request in writing, keep each such registration or
qualification or exemption effective during the period such Registration
Statement is required to be kept effective pursuant to Section 4(a) and do any
and all other acts and things that may be reasonably necessary or advisable to
enable such Holder to consummate the disposition in each such jurisdiction of
such Registrable Shares owned by such Holder; provided, however, that the
Company shall not be required to (i) qualify generally to do business in any
jurisdiction or to register as a broker or dealer in such jurisdiction where it
would not otherwise be required to qualify but for this Section 4(d),
(ii) subject itself to taxation in any such jurisdiction, or (iii) submit to the
general service of process in any such jurisdiction;
     (e) use its commercially reasonable efforts to cause all Registrable Shares
covered by such Registration Statement to be registered and approved by such
other domestic governmental agencies or authorities, if any, as may be necessary
to enable the Holders thereof to consummate the disposition of such Registrable
Shares;
     (f) notify each Agent and each Holder with Registrable Shares covered by a
Registration Statement promptly and, if requested by either Agent or any such
Holder, confirm such advice in writing (i) when such Registration Statement has
become effective and when any post-effective amendments and supplements thereto
become effective, (ii) of the issuance by the Commission or any state securities
authority of any stop order suspending the effectiveness of such Registration
Statement or the initiation of any proceedings for that purpose, (iii) of any
request by the Commission or any other federal or state governmental authority
for amendments or supplements to such Registration Statement or related
Prospectus or for additional information, and (iv) of the happening of any event
while such Registration Statement is effective as a result of which such
Registration Statement or the related Prospectus or any

9



--------------------------------------------------------------------------------



 



document incorporated by reference therein contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading (which information
shall be accompanied by an instruction to suspend the use of the Registration
Statement and the Prospectus until the requisite changes have been made);
     (g) during the period referred to in Section 4(a), use its commercially
reasonable efforts to avoid the issuance of, or if issued, to obtain the
withdrawal of, any order enjoining or suspending the use or effectiveness of a
Registration Statement or suspending the qualification (or exemption from
qualification) of any of the Registrable Shares for sale in any jurisdiction, as
promptly as practicable;
     (h) upon request, furnish to each requesting Holder with Registrable Shares
covered by a Registration Statement, without charge, at least one conformed copy
of such Registration Statement and any post-effective amendment or supplement
thereto (without documents incorporated therein by reference or exhibits
thereto, unless requested);
     (i) except as provided in Section 5, upon the occurrence of any event
contemplated by Section 4(f)(iv), use its commercially reasonable efforts to
promptly prepare a supplement or post-effective amendment to a Registration
Statement or the related Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Shares, such Prospectus will not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and,
upon request, promptly furnish to each requesting Holder a copy of each such
supplement or post-effective amendment;
     (j) if requested by the representative of the underwriters, if any, or any
Holders of Registrable Shares being sold in connection with an Underwritten
Offering, (i) promptly incorporate in a Prospectus supplement or post-effective
amendment such material information as the representative of the underwriters,
if any, or such Holders indicate relates to them or otherwise reasonably request
be included therein and (ii) make all required filings of such Prospectus
supplement or such post-effective amendment as soon as practicable after the
Company has received notification of the matters to be incorporated in such
Prospectus supplement or post-effective amendment;
     (k) in the case of an Underwritten Offering, use its commercially
reasonable efforts to furnish or caused to be furnished to each Holder of
Registrable Shares covered by such Registration Statement and the underwriters a
signed counterpart, addressed to each such Holder and the underwriters, of:
(i) an opinion of counsel for the Company, dated the date of each closing under
the underwriting agreement, reasonably satisfactory to the underwriters; and
(ii) a “comfort” letter, dated the effective date of such Registration Statement
and the date of each closing under the underwriting agreement, signed by the
independent public accountants who have certified the Company’s financial
statements included in such Registration Statement, covering substantially the
same matters with respect to such Registration Statement (and the Prospectus
included therein) and with respect to events subsequent to the date of such
financial statements, as are customarily covered in accountants’ letters
delivered to underwriters in

10



--------------------------------------------------------------------------------



 



underwritten public offerings of securities, and such other financial matters as
the underwriters may reasonably request and customarily obtained by underwriters
in underwritten offerings; provided that, in order to be an addressee of the
comfort letter, each Holder may be required to confirm that it is in the
category of persons to whom a comfort letter may be delivered in accordance with
applicable accounting literature;
     (l) enter into customary agreements (including in the case of an
Underwritten Offering, an underwriting agreement in customary form) and take all
other action in connection therewith in order to expedite or facilitate the
distribution of the Registrable Shares included in such Registration Statement
and, in the case of an Underwritten Offering, make representations and
warranties to the underwriters in such form and scope as are customarily made by
issuers to underwriters in underwritten offerings consistent with
representations and warranties made by the Company in public or private
offerings and confirm the same to the extent customary if and when requested;
     (m) in connection with an Underwritten Offering, use its commercially
reasonable efforts to make available for inspection by the representative of any
underwriters participating in any disposition pursuant to a Registration
Statement, all financial and other records, pertinent corporate documents and
properties of the Company and cause the respective officers, directors and
employees of the Company to supply all information reasonably requested by any
such representatives, the representative of the underwriters, counsel thereto or
accountants in connection with a Registration Statement; provided, however, that
such records, documents or information that the Company determines, in good
faith, to be confidential and notifies such representatives, representative of
the underwriters, counsel thereto or accountants are confidential shall not be
disclosed by the representatives, representative of the underwriters, counsel
thereto or accountants unless (i) the disclosure of such records, documents or
information is necessary to avoid or correct a misstatement or omission in a
Registration Statement or Prospectus, (ii) the release of such records,
documents or information is ordered pursuant to a subpoena or other order from a
court of competent jurisdiction, or (iii) such records, documents or information
have been generally made available to the public; provided further, that to the
extent practicable, the foregoing inspection and information gathering shall be
coordinated on behalf of the Holders and the other parties entitled thereto by
one counsel designated by and on behalf of the Holders and the other parties,
which counsel the Company determines in good faith is reasonably acceptable;
     (n) use its commercially reasonable efforts (including seeking to cure in
the Company’s listing or inclusion application any deficiencies cited by the
exchange or market) to list or include all Registrable Shares on any securities
exchange or the Nasdaq Stock Market on which the Common Stock is then listed or
included;
     (o) prepare and file in a timely manner all documents and reports required
by the Exchange Act and, to the extent the Company’s obligation to file such
reports pursuant to Section 15(d) of the Exchange Act expires prior to the
expiration of the effectiveness period of the Registration Statement as required
by Section 4(a) hereof, the Company shall register the Registrable Shares under
the Exchange Act and shall maintain such registration through the effectiveness
period required by Section 4(a) hereof;

11



--------------------------------------------------------------------------------



 



     (p) (i) otherwise use its commercially reasonable efforts to comply in all
material respects with all applicable rules and regulations of the Commission,
(ii) make generally available to its stockholders, as soon as reasonably
practicable, earnings statements covering at least 12 months that satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder, and
(iii) delay filing any Registration Statement or Prospectus or amendment or
supplement to such Registration Statement or Prospectus to which any Holder of
Registrable Shares covered by any Registration Statement shall have reasonably
objected on the grounds that such Registration Statement or Prospectus or
amendment or supplement does not comply in all material respects with the
requirements of the Securities Act, such Holder having been furnished with a
copy thereof at least two Business Days prior to the filing thereof, provided
that the Company may file such Registration Statement or Prospectus or amendment
or supplement following such time as the Company shall have made a good faith
effort to resolve any such issue with the objecting Holder and shall have
advised the Holder in writing of its reasonable belief that such filing complies
in all material respects with the requirements of the Securities Act;
     (q) cause to be maintained a registrar and transfer agent for all
Registrable Shares covered by any Registration Statement from and after a date
not later than the effective date of such Registration Statement; and
     (r) in connection with any sale or transfer of the Registrable Shares
(whether or not pursuant to a Registration Statement) that will result in the
securities being delivered no longer constituting Registrable Shares, cooperate
with the Holders and the representative of the underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing the
Registrable Shares to be sold, which certificates shall not bear any transfer
restrictive legends, and to enable such Registrable Shares to be in such
denominations and registered in such names as the representative of the
underwriters, if any, or the Holders may request at least three Business Days
prior to any sale of the Registrable Shares.
     The Company may require the Holders to furnish to the Company such
information regarding the proposed distribution by such Holder as the Company
may from time to time reasonably request in writing or as shall be required to
effect the registration of the Registrable Shares, and no Holder shall be
entitled to be named as a selling stockholder in any Registration Statement and
no Holder shall be entitled to use the Prospectus forming a part thereof if such
Holder does not provide such information to the Company. Each Holder further
agrees to furnish promptly to the Company in writing all information required
from time to time to make the information previously furnished by such Holder
not misleading.
     Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 4(f)(ii), 4(f)(iii) or
4(f)(iv), such Holder will immediately discontinue disposition of Registrable
Shares pursuant to a Registration Statement until (i) any such stop order is
vacated or (ii) if an event described in Section 4(f)(iii) or 4(f)(iv) occurs,
such time as the Prospectus supplement or amendment has been filed and the
Company has notified the Holder that it may make sales under such Registration
Statement.

12



--------------------------------------------------------------------------------



 



5. Suspension Period.
     (a) Subject to the provisions of this Section 5 and a good faith
determination by a majority of the Board of Directors of the Company that it is
in the best interests of the Company to suspend the use of any Mandatory
Registration Statement, following the effectiveness of such Mandatory
Registration Statement (and the filings with any international, federal or state
securities commissions), the Company, by written notice to the Agents and the
Holders, may direct the Holders to suspend sales of the Registrable Shares
pursuant to such Mandatory Registration Statement for such times as the Company
reasonably may determine is necessary and advisable (but in no event for more
than 45 days in any 90-day period or more than 60 days in any 12-month period),
if any of the following events (each a “Suspension Event”) shall occur: (I) an
Underwritten Offering of common stock by the Company, if the Company is advised
by the underwriters that the concurrent resale of Registrable Shares by the
Holders under the Mandatory Registration Statement would have a material adverse
effect on such offering, or (II) pending discussions relating to, or the
consummation of, a transaction or the occurrence of an event (x) that would
require additional disclosure of material information by the Company in the
Mandatory Registration Statement (or such filings) and which has not been so
disclosed, (y) as to which the Company has a bona fide business purpose for
preserving confidentiality, or (z) that renders the Company unable to comply
with Commission requirements, in each case under circumstances that would make
it impractical or inadvisable to promptly amend or supplement the Mandatory
Registration Statement on a post-effective basis, as applicable. Upon the
earlier to occur of (i) the Company delivering to the Holders and the Agents an
End of Suspension Notice, as hereinafter defined, or (ii) the end of the maximum
permissible suspension period, the Company shall use its commercially reasonable
efforts to promptly amend or supplement the Mandatory Registration Statement on
a post-effective basis, if necessary, or to take such action as is necessary to
make resumed use of the Mandatory Registration Statement compatible with the
Company’s best interests, as applicable, so as to permit the Holders to resume
sales of the Registrable Shares as soon as possible. The Company may suspend the
effectiveness and use of any Piggyback Registration Statement at any time for an
unlimited amount of time.
     (b) Upon a Suspension Event, the Company shall give written notice (a
“Suspension Notice”) to the Holders to suspend sales of the Registrable Shares,
and such notice shall state that such suspension shall continue only for so long
as the Suspension Event or its effect is continuing and the Company is taking
all reasonable steps to terminate suspension of the effectiveness of the
Registration Statement as promptly as possible. No Holder shall effect any sales
of the Registrable Shares pursuant to such Registration Statement (or such
filings) at any time after it has received a Suspension Notice and prior to
receipt of an End of Suspension Notice (as defined below). The Holders may
recommence effecting sales of the Registrable Shares under the Registration
Statement (or such filings) following further notice to such effect (an “End of
Suspension Notice”) from the Company, which End of Suspension Notice shall be
given by the Company to the Holders and the Agent in the manner described above
promptly following the conclusion of any Suspension Event and its effect.
     (c) Notwithstanding any provision herein to the contrary, if the Company
gives a Suspension Notice pursuant to this Section 5 with respect to any
Mandatory Registration Statement, the Company shall extend the period during
which such Mandatory Registration Statement shall be maintained effective under
this Agreement by the number of days during the

13



--------------------------------------------------------------------------------



 



period from the date of the giving of the Suspension Notice to and including the
date when Holders shall have received the End of Suspension Notice and copies of
the supplemented or amended Prospectus necessary to resume sales; provided such
period of time shall not be extended beyond the date that Shares or Additional
Shares are not Registrable Shares.
6. Indemnification and Contribution.
     (a) The Company agrees to indemnify and hold harmless (i) each Agent and
each Holder, (ii) each Person, if any, who controls (within the meaning of
Section 15 of the Securities Act or Section 20(a) of the Exchange Act) any of
the foregoing (a “Controlling Person”), and (iii) the respective officers,
directors, partners, members, employees, representatives and agents of each
Agent and each Holder or any Controlling Person (any Person referred to in
clause (i), (ii) or (iii) may hereinafter be referred to as an “Purchaser
Indemnitee”) from and against any and all losses, claims, damages, judgments,
actions, reasonable out-of-pocket expenses, and other liabilities, including,
without limitation and as incurred, reimbursement of all reasonable costs of
investigating, preparing, pursuing or defending any claim or action, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of outside counsel to any
Purchaser Indemnitee, joint or several (the “Liabilities”), directly or
indirectly related to, based upon, arising out of or in connection with any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or Prospectus (as amended or supplemented if the Company
has timely filed any amendments or supplements thereto), or any preliminary
Prospectus or any other document prepared by the Company used to sell the
Registrable Shares, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a Prospectus, in light of the circumstances under which
they were made), not misleading, except insofar as such Liabilities arise out of
or are based upon (i) any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with information
relating to any Purchaser Indemnitee furnished to the Company or any underwriter
in writing by such Purchaser Indemnitee expressly for use therein, or (ii) any
sales by any Holder after the delivery by the Company to such Holder of a
Suspension Notice and before the delivery by the Company of an End of Suspension
Notice. The indemnity provided for herein shall remain in full force and effect
regardless of any investigation made by or on behalf of any Purchaser
Indemnitee.
     (b) In connection with any Registration Statement in which a Holder is
participating, such Holder agrees, severally and not jointly, to indemnify and
hold harmless each Agent, the Company, each Person who controls the Company or
each Agent within the meaning of Section 15 of the Securities Act or Section
20(a) of the Exchange Act, and the respective officers, directors, partners,
members, representatives, employees and agents of such Person or Controlling
Person to the same extent as the foregoing indemnity from the Company to each
Purchaser Indemnitee, but only with reference to (i) untrue statements or
omissions or alleged untrue statements or omissions made in reliance upon and in
strict conformity with information relating to such Holder furnished to the
Company in writing by such Holder expressly for use in any Registration
Statement or Prospectus, any amendment or supplement thereto, or any preliminary
Prospectus and (ii) any sales by any Holder after the delivery by the Company to
such Holder of a Suspension Notice and before the delivery by the Company of an
End of Suspension Notice. The liability of any Holder pursuant to clause (i) of
the immediately

14



--------------------------------------------------------------------------------



 



preceding sentence shall in no event exceed the net proceeds received by such
Holder from sales of Registrable Shares giving rise to such obligations. If the
Holder elects to include Registrable Shares in an Underwritten Offering, the
Holder shall be required to agree to such customary indemnification provisions
as may reasonably be required by the underwriter in connection with such
Underwritten Offering.
     (c) If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any Person in respect of which indemnity may be sought pursuant to Section 6(a)
or 6(b), such Person (the “Indemnified Party”), shall promptly notify the Person
against whom such indemnity may be sought (the “Indemnifying Party”), in writing
of the commencement thereof (but the failure to so notify an Indemnifying Party
shall not relieve it from any liability which it may have under this Section 6,
except to the extent the Indemnifying Party is materially prejudiced by the
failure to give notice), and the Indemnifying Party, upon request of the
Indemnified Party, shall retain counsel reasonably satisfactory to the
Indemnified Party to represent the Indemnified Party and any others the
Indemnifying Party may reasonably designate in such proceeding and shall assume
the defense of such proceeding and pay the fees and expenses actually incurred
by such counsel related to such proceeding. Notwithstanding the foregoing, in
any such proceeding, any Indemnified Party may retain its own counsel, but the
fees and expenses of such counsel shall be at the expense of such Indemnified
Party, unless (i) the Indemnifying Party and the Indemnified Party shall have
mutually agreed in writing to the contrary, (ii) the Indemnifying Party failed
within a reasonable time after notice of commencement of the action to assume
the defense and employ counsel reasonably satisfactory to the Indemnified Party,
(iii) the Indemnifying Party and its counsel do not pursue in a reasonable
manner the defense of such action or (iv) the named parties to any such action
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party, or any affiliate of the Indemnifying Party, and such
Indemnified Party shall have been reasonably advised by counsel that, either
(x) there may be one or more legal defenses available to it which are different
from or additional to those available to the Indemnifying Party or such
affiliate of the Indemnifying Party or (y) a conflict may exist between such
Indemnified Party and the Indemnifying Party or such affiliate of the
Indemnifying Party, in which event the Indemnifying Party shall not have the
right to assume or direct the defense of such action on behalf of such
Indemnified Party, it being understood, however, that the Indemnifying Party
shall not, in connection with any one such action or separate but substantially
similar or related actions arising out of the same general allegations or
circumstances, be liable for the fees and expenses of more than one separate
firm of attorneys (in addition to any local counsel) for all such Indemnified
Parties, which firm shall be designated in writing by those Indemnified Parties
who sold a majority of the Registrable Shares sold by all such Indemnified
Parties and any such separate firm for the Company, the directors, the officers
and such control Persons of the Company as shall be designated in writing by the
Company. The Indemnifying Party shall not be liable for any settlement of any
proceeding effected without its written consent, which consent shall not be
unreasonably withheld or delayed, but if settled with such consent or if there
be a final judgment for the plaintiff, the Indemnifying Party agrees to
indemnify any Indemnified Party from and against any Liability by reason of such
settlement or judgment to the extent provided in this Section 6 without
reference to this sentence. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Party is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified

15



--------------------------------------------------------------------------------



 



Party, unless such settlement includes an unconditional release of such
Indemnified Party from all Liability on claims that are the subject matter of
such proceeding.
     (d) If the indemnification provided for in Section 6(a) or 6(b) is for any
reason held to be unavailable to an Indemnified Party in respect of any
Liabilities referred to therein (other than by reason of the exceptions provided
therein) or is insufficient to hold harmless a party indemnified thereunder,
then each Indemnifying Party under such sections, in lieu of indemnifying such
Indemnified Party thereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Liabilities (i) in such proportion as
is appropriate to reflect the relative benefits of the Indemnified Party on the
one hand and the Indemnifying Parties on the other in connection with the
statements or omissions that resulted in such Liabilities, or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Indemnifying
Parties and the Indemnified Party, as well as any other relevant equitable
considerations. The relative fault of the Company, on the one hand, and any
Purchaser Indemnitees, on the other, shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company or by such Purchaser Indemnitees and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.
     (e) The parties agree that it would not be just and equitable if
contribution pursuant to this Section 6 were determined by pro rata allocation
(even if such Indemnified Parties were treated as one entity for such purpose),
or by any other method of allocation that does not take account of the equitable
considerations referred to in Section 6(d). The amount paid or payable by an
Indemnified Party as a result of any Liabilities referred to in Section 6(d)
shall be deemed to include, subject to the limitations set forth above, any
reasonable legal or other expenses actually incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 6, in no event shall a Purchaser
Indemnitee be required to contribute any amount in excess of the amount by which
proceeds received by such Purchaser Indemnitee from sales of Registrable Shares
exceeds the amount of any damages that such Purchaser Indemnitee has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. For purposes of this Section 6, each Person, if
any, who controls (within the meaning of Section 15 of the Act or Section 20(a)
of the Exchange Act) either Agent or a Holder shall have the same rights to
contribution as the applicable Agent or such Holder, as the case may be, and
each Person, if any, who controls (within the meaning of Section 15 of the Act
or Section 20(a) of the Exchange Act) the Company, and each officer, director,
partner, member, employee, representative, agent or manager of the Company shall
have the same rights to contribution as the Company. Any party entitled to
contribution will, promptly after receipt of notice of commencement of any
action, suit or proceeding against such party in respect of which a claim for
contribution may be made against another party or parties, notify each party or
parties from whom contribution may be sought, but the omission to so notify such
party or parties shall not relieve the party or parties from whom contribution
may be sought from any obligation it or they may have under this Section 6 or
otherwise, except to the extent that any party is materially prejudiced by the
failure to give notice. No Person guilty of fraudulent misrepresentation (within
the meaning of Section

16



--------------------------------------------------------------------------------



 



11(f) of the Securities Act), shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.
     (f) The indemnity and contribution agreements contained in this Section 6
will be in addition to any liability which the indemnifying parties may
otherwise have to the indemnified parties referred to above. Each Purchaser
Indemnitee’s obligations to contribute pursuant to this Section 6 are not joint
but are several in the proportion that the number of Shares sold by such
Purchaser Indemnitee bears to the number of Shares sold by all Purchaser
Indemnities.
     7. Additional Payments Under Certain Circumstances.
     (a) Additional payments (“Additional Payments”) with respect to the
Registrable Shares shall be assessed as follows if any of the following events
occur (each such event in clauses (i) through (iii) below being herein called a
“Registration Default”):
               (i) the Mandatory Shelf Registration Statement has not been filed
and become effective under the Securities Act on or before the 75th day
following the Closing Date;
               (ii) the Company fails, with respect to a Holder that supplies a
Notice and Questionnaire described in Section 2(a)(iii), to cause an amendment
to the already effective Mandatory Shelf Registration Statement to be filed or,
if permitted by the Commission, to prepare a Prospectus supplement to the
Mandatory Shelf Registration Statement and distribute such supplement to
Holders, in each case within the time period set forth in section 2(a)(iii) to
name such Holder as an additional selling securityholder; or
               (iii) the Mandatory Shelf Registration Statement becomes
effective under the Securities Act but (A) the Mandatory Shelf Registration
Statement thereafter ceases to be effective during the period contemplated by
Section 2(a)(i) or (B) as specified in Section 5(a), the Mandatory Shelf
Registration Statement or the Prospectus ceases to be usable in connection with
resales of Registrable Shares during the periods specified herein and the
Company fails to (1) cure the Mandatory Shelf Registration Statement within five
business days by a post-effective amendment or a report filed pursuant to the
Exchange Act or (2) if applicable, terminate the suspension period described in
Section 5(a) by the 45th or the 60th day, as applicable.
     Each of the foregoing will constitute a Registration Default whatever the
reason for any such event and whether it is voluntary or involuntary or is
beyond the Company’s control or pursuant to operation of law or as a result of
any action or inaction by the Commission.
     (b) Additional Payments shall accrue on the Registrable Shares from and
including the date on which any such Registration Default occurs to but
excluding the date on which all such Registration Defaults have been cured, on
the basis of $0.0048285 per Share per day (subject to adjustment for splits,
recombinations and similar matters); provided, however, that in no event shall
Additional Payments accrue under more than one of the foregoing clauses (a)(i) —
(a)(iii) at any one time. In the case of a Registration Default described in
clause (a)(ii), the

17



--------------------------------------------------------------------------------



 



Company’s obligation to pay Additional Payments extends only to the affected
Registrable Shares. Other than the obligation of payment of any Additional
Payments in accordance with the terms hereof, the Company will have no other
liabilities for monetary damages with respect to its registration obligations.
With respect to each Holder, the Company’s obligations to pay Additional
Payments remain in effect only so long as the securities held by the Holder are
Registrable Shares.
     (c) A Registration Default referred to in Section 5(a)(iii) shall be deemed
not to have occurred and be continuing, and no Additional Payments shall accrue
as a result thereof, in relation to the Mandatory Shelf Registration Statement
or the related prospectus if (i) (A) such Registration Default has occurred
solely as a result of material events, with respect to the Company that would
need to be described in such Mandatory Shelf Registration Statement or the
related prospectus or (B) the Registration Default relates to any information
supplied or failed to be supplied by a Holder of Registrable Securities and
(ii) the Company is proceeding promptly and in good faith to amend or supplement
the Mandatory Shelf Registration Statement and related prospectus to describe
such events as required by Section 5; provided, however, that in any case if
such Registration Default occurs for a continuous period in excess of 30 days
beyond any permitted 45 or 60 day suspension period (as provided by Section 5),
Additional Payments shall be payable in accordance with the above paragraph from
the day such Registration Default occurs until such Registration Default is
cured.
     (d) Any amounts of Additional Payments pursuant to Section 5(a) will be
payable in cash on the first Business Day of the month after the month in which
the obligation to make Additional Payments occurs, as applicable. If the
obligation to accrue Additional Payments ceases during a partial payment period,
such Additional Payments shall be made within five Business Days after such
obligations ceases to accrue. The amount of Additional Payments will be
determined on the basis of a 360-day year comprised of twelve 30-day months, and
the actual number of days on which Additional Payments accrued during such
period. All payments shall be made by check to the affected Holders at their
address on record with the transfer agent for the Registrable Shares.
8. Termination of the Company’s Obligations.
     The Company shall have no further obligations pursuant to this Agreement at
such time as no Registrable Shares are outstanding, provided, however, that the
Company’s obligations under Sections 3, 6 and 10 of this Agreement shall remain
in full force and effect following such time.
9. Limitations on Subsequent Registration Rights.
     From and after the date of this Agreement, the Company shall not, without
the prior written consent of the Holders of a majority of the then outstanding
Registrable Shares, enter into any agreement with any holder or prospective
holder of any securities of the Company that would allow such holder or
prospective holder to include such securities in the Mandatory Shelf
Registration Statement or Piggyback Registration Statement, if any, filed
pursuant to the terms hereof, unless under the terms of such agreement, such
holder or prospective holder may include

18



--------------------------------------------------------------------------------



 



such securities in any such registration only to the extent that the inclusion
of his securities will not reduce the amount of Registrable Shares of the
Holders that is included.
10. Miscellaneous.
     (a) Amendments and Waivers. This Agreement may not be amended, modified or
supplemented, and waivers or consents to or departures from the provisions
hereof may not be given, without the written consent of the Company, the Agents
and Holders beneficially owning a majority of the then outstanding Registrable
Shares; provided, however, that for purposes of this Agreement, Registrable
Shares owned, directly or indirectly, by an Affiliate of the Company shall not
be deemed to be outstanding. Notwithstanding the foregoing, a waiver or consent
to or departure from the provisions hereof with respect to a matter that relates
exclusively to the rights of a Holder whose securities are being sold pursuant
to a Registration Statement and that does not directly or indirectly affect,
impair, limit or compromise the rights of other Holders may be given by such
Holder; provided that the provisions of this sentence may not be amended,
modified or supplemented except in accordance with the provisions of the
immediately preceding sentence.
     (b) Notices. All notices and other communications, provided for or
permitted hereunder shall be made in writing and delivered by facsimile (with
receipt confirmed), overnight courier or registered or certified mail, return
receipt requested, or by telegram, addressed as follows:
     (i) if to a Holder, at the most current address given by the transfer agent
and registrar of the Shares to the Company;
     (ii) if to the Company, at the offices of the Company at 1100 Louisiana
Street, Suite 4400, Houston, Texas 77002, Attention: Stephen W. Herod,
(facsimile 832-204-2877); with copies (which shall not constitute notice) to:
(A) Hinkle Elkhouri Law Firm L.L.C., 2000 Epic Center, 301 North Main Street,
Wichita, Kansas 67202, Attention: David S. Elkouri, Esq. (Fax: (316) 264-1518)
and (B) Thompson & Knight LLP, 333 Clay Street, Suite 3300, Houston, Texas
77002, Attention: William Heller, Esq. (facsimile 832-397-8110); and
     (iii) if to the Agents, to

  (1)   Lehman, at the offices of Lehman at Lehman Brothers Inc., 745 Seventh
Avenue, New York, New York 10019, Attention: Syndicate Registration (Fax:
646-834-8133) (with a copy, which shall not constitute notice) in the case of
any notice pursuant to Section 6, to the Director of Litigation, Office of the
General Counsel, Lehman Brothers Inc., 399 Park Avenue, 10th Floor, New York,
New York 10022 (Fax: 212-520-0421)) with a copy (which shall not constitute
notice) to Akin Gump Strauss Hauer & Feld LLP, 1111 Louisiana St., Houston,
Texas 77002, Attention: Michael Chambers, Esq. (facsimile (713) 236-0822); and  
  (2)   FBR, at the offices of FBR at 1001 Nineteenth Street North, Arlington,
Virginia 22209, Attention: William Ginivan, Esq. (facsimile (703) 312-

19



--------------------------------------------------------------------------------



 



      9698); with a copy (which shall not constitute notice) to Akin Gump
Strauss Hauer & Feld LLP, 1111 Louisiana St., Houston, Texas 77002, Attention:
Michael Chambers, Esq. (facsimile (713) 236-0822).

     (c) Successors and Assigns; Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the successors and assigns of each
of the parties hereto and shall inure to the benefit of each Holder. The Company
agrees that the Holders shall be third party beneficiaries to the agreements
made hereunder by the Agents and the Company, and each Holder shall have the
right to enforce such agreements directly to the extent it deems such
enforcement necessary or advisable to protect its rights hereunder; provided,
however, that such Holder fulfills all of its obligations hereunder.
     (d) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
     (e) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK OR THE SUPREME COURT OF THE STATE OF NEW YORK OR SITTING IN
NEW YORK COUNTY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, AND IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT
MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
     (f) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties hereto that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

20



--------------------------------------------------------------------------------



 



     (g) Entire Agreement. This Agreement, together with the Placement
Agreement, is intended by the parties hereto as a final expression of their
agreement, and is intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein.
     (h) Registrable Shares Held by the Company or its Affiliates. Whenever the
consent or approval of Holders of a specified percentage of Registrable Shares
is required hereunder, Registrable Shares held by the Company or its Affiliates
shall not be counted in determining whether such consent or approval was given
by the Holders of such required percentage.
     (i) Survival. This Agreement is intended to survive the consummation of the
transactions contemplated by the Placement Agreement. The indemnification and
contribution obligations under Section 6 shall survive the termination of the
Company’s obligations under Section 2.
     (j) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the provisions of this
Agreement. All references made in this Agreement to “Section” refer to such
Section of this Agreement, unless expressly stated otherwise.
[Remainder of this Page Intentionally Left Blank]
21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

              PETROHAWK ENERGY CORPORATION
 
       
 
  By:   /s/ Floyd C. Wilson
 
       
 
  Name:   Floyd C. Wilson
 
  Title:   President and Chief Executive Officer
 
            LEHMAN BROTHERS INC. (for the benefit of the Holders)
 
       
 
  By:   /s/ Brian P. Wade
 
       
 
  Name:   Brian P. Wade
 
  Title:   Managing Director
 
            FRIEDMAN, BILLINGS, RAMSEY & CO., INC. (for the benefit of the
Holders)
 
       
 
  By:   /s/ James R. Kleeblatt
 
       
 
  Name:   James R. Kleeblatt
 
  Title:   Senior Managing Director

Registration Rights Agreement — Signature Page

